Citation Nr: 1713190	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  07-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for joint and muscle pain, claimed as fibromyalgia, including as due to a chronic qualifying disability.  

2.  Entitlement to service connection for hypertension, including as due to a chronic qualifying disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1989 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in New York, New York, exercises current jurisdiction over the claims file.  

The Veteran requested a Board hearing in his Form 9 substantive appeal.  The RO scheduled a hearing and sent notice to the Veteran in October 2012.  However, he did not appear for the hearing, and the hearing request was effectively withdrawn.

This case was previously before the Board in March 2013, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for hypertension, including as due to a chronic qualifying disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran, who served in the Southwest Asia theater of operations during the Persian Gulf War, experienced symptoms of widespread musculoskeletal pain, stiffness, and fatigue that have not been accounted for by any clear diagnosis.



CONCLUSION OF LAW

The criteria for entitlement to service connection for an undiagnosed illness characterized by widespread musculoskeletal pain, stiffness, and fatigue have been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Moreover, as the entire benefit sought on appeal has been granted, any deficiency as to VA's duties to notify and assist pursuant to the VCAA would be harmless error.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1)(i); see 81 Fed. Reg. 71,382, 71,383 (Oct. 17, 2016).  

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f?); 38 C.F.R. § 3.317(d).  The Southwest Asia theater of operations is defined as Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  Service personnel records reflect that the Veteran had active service in Saudi Arabia from October 1990 to April 1991.  09/28/2010 VBMS, MPR, p. 3; 04/07/2015 VBMS, STR-Medical, p. 86.  

A "qualifying chronic disability" means a chronic disability resulting from: an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome (CFS), fibromyalgia, or functional gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).  Chronic in this context is defined as existing for six months or more and/or exhibiting intermittent episodes of improvement and worsening over a six-month period.  See 38 C.F.R. § 3.317(a)(4). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

The Board has reviewed the record and, for the reasons set forth herein, finds that the criteria for service connection for an undiagnosed illness manifested by widespread musculoskeletal pain, stiffness, and fatigue have been met.

In June 2009, a VA examiner provided a diagnosis of fibromyalgia by history, 
manifested by myalgias and arthralgias.  06/02/2009 VBMS, VAX, p. 21.  It was noted that the Veteran did not meet the trigger point criteria for a valid diagnosis and that he had not seen other doctors or had treatment for fibromyalgia.  It was further noted that no active fibromyalgia was present on examination.  Nevertheless, the examination report revealed complaints of chronic fatigue, daily muscle aches and pains.  Confusingly, the examiner concluded by diagnosing fibromyalgia, in contradiction to his earlier statements.  However, the report indicated that there were no abnormal physical findings or test results associated with the diagnosis.  Overall then, this examination weighs against a finding of fibromyalgia.  It does, however, provide favorable evidence with respect to subjectively reported symptomatology.

Upon examination in April 2016, the Veteran reported fibromyalgia-like symptoms since 2009, progressively worsening in severity.  The Veteran required continuous medication for his symptoms, though he was not undergoing specific treatment.  The examination confirmed that the Veteran had signs and symptoms, including widespread musculoskeletal pain, stiffness, and fatigue.  (Gastrointestinal symptoms were noted, but the Veteran is already service-connected for irritable bowel syndrome-gastroesophageal reflux disease.)  

Upon completion of the physical examination, the examiner indicated that the Veteran had tender points, consistent with fibromyalgia.  However, the examination report indicated that a diagnosis of that disorder was not indicated.

Overall, then, the weight of the evidence is against a finding of a valid diagnosis of fibromyalgia.  However, the record contains competent and credible lay evidence attesting to the existence of symptoms such as fatigue, widespread muscle and joint pain, and stiffness.  The most recent examination indicates that the Veteran is taking medication to control his symptoms and further confirmed the existence of tender points.  Therefore, despite the evidence against a formal finding of fibromyalgia, the record is at least in equipoise as to whether the Veteran has an undiagnosed illness manifested by musculoskeletal pain, stiffness, and fatigue.  As the disability has existed for a period exceeding 6 months, it meets the requisite chronicity under 38 C.F.R. § 3.317(a)(4).  





The Board has contemplated the undiagnosed left knee pain as analogous to arthritis, and Diagnostic Code 5010 instructs that arthritis to be rated under Diagnostic Code 5003, which, in turn, provides a minimum 10 percent rating on the basis of painful arthritis and noncompensable limitation of motion caused by pain. See 38 C.F.R. § 4.71a . Limitation of motion may be used to rate disabilities of the joints of the knees and the provisions of 38 C.F.R. § 4.59  have a bearing even with respect to joint disorders that do not involve arthritis. See Burton v. Shinseki, 25 Vet. App. 1   (2011) (38 C.F.R. § 4.59  provides for a minimum 10 percent rating for painful, unstable, or malaligned joints that involve residuals of injuries in non-arthritis contexts). 

 The medical evidence does not demonstrate noncompensable limitation of motion of the left knee. The VA examination reports indicate that range of motion of the left knee was full, to 140 degrees; the normal endpoint is 140 degrees. See 38 C.F.R. § 4.71a , Plate II. The evidence of record does not demonstrate that the left knee pain causes an inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. See the October 2007 and February 2014 VA examination findings. Although the 2014 VA examiner indicated that the functional loss in the left knee was pain on movement, this assessment is not supported by adequate pathology or evidenced by the visible behavior in undertaking the motion. The Veteran is able to perform the normal working movement of the left knee. Thus, a compensable rating is not warranted for the symptom of pain in the left knee. As such, the requirements for entitlement to service connection for an undiagnosed illness under 38 C.F.R. §  3.317  have not been met.






In March 2013, the Board found that the Veteran's reports sufficiently established that the symptoms diagnosed as fibromyalgia had been present for more than six months and that his fibromyalgia manifested during the presumptive period set forth in 38 C.F.R. § 3.317(a)(1)(i).  03/04/2013 VBMS, Remand, pp. 22-23.  Service connection is warranted if the disease became manifest to a degree of 10 percent or more.  Thus, the Board remanded this matter to obtain evidence and an opinion as to whether the Veteran's fibromyalgia is 10 percent disabling or more-i.e. the fibromyalgia requires continuous medication for control, or is symptomatic more than one third of the time.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2016).  

The Veteran was afforded a VA examination in April 2016.  06/24/2016 VBMS, VAX.  The VA examination report noted that continuous medication is required for control of the fibromyalgia symptoms, and that the symptoms are present more than one third of the time.  Accordingly, the Board finds that the Veteran's fibromyalgia symptoms became manifest to a degree of 10 percent or more during the presumptive period.  

The Board notes that the April 2016 VA examiner found that the Veteran to be experiencing the following symptoms attributable to fibromyalgia:  widespread musculoskeletal pain; stiffness; fatigue; depression; irritable bowel symptoms; and tender points (trigger points).  As noted, the Board found in its March 2013 Remand that the Veteran's symptoms of myalgias and arthralgias were present for six months or more.  The Board finds that fatigue, depression, and irritable bowel symptoms have been present for six months or more.  See 02/10/2009 VBMS, MTR-Government, p. 3; 03/22/2011 VBMS, MTR-Government, pp. 4-5, 11; 04/03/2014 VBMS, MTR-Government, p. 8.  In addition to the aforementioned symptoms, Diagnostic Code 5025 lists sleep disturbance and anxiety as symptoms associated with fibromyalgia.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  The Board finds that the Veteran has experienced sleep disturbance and anxiety for a period of greater than six months.  03/22/2011 VBMS, MTR-Government, pp. 1, 4, 11.  

The Board acknowledges that the April 2016 VA examiner opined that the Veteran's fibromyalgia is not related to his service because he was discharged in 1992 and his fibromyalgia symptoms started in 2009.  06/24/2016 VBMS, VAX.  However, this opinion and rationale does not constitute the type of affirmative evidence required to rebut the presumption set forth in 38 U.S.C.A. §§ 1117, 1118.  See 38 C.F.R. § 3.317(a)(7).  

The Board also acknowledges that the April 2016 VA examiner marked the box to indicate that the Veteran does not have nor has he been previously diagnosed with fibromyalgia.  06/24/2016 VBMS, VAX.  However, as previously noted, a diagnosis of fibromyalgia was provided in the June 2009 VA examination.  Moreover, the examiner found that the Veteran to be experiencing the following symptoms attributable to fibromyalgia:  widespread musculoskeletal pain; stiffness; fatigue; depression; irritable bowel symptoms; and tender points (trigger points).  Finally, the lack of a current diagnosis is inconsistent with the diagnosis of fibromyalgia implicit in the April 2016 examiner's etiology opinion (finding that his fibromyalgia is not related to service).  The evidence as to a current disability being in at least relative equipoise, the benefit of the doubt is resolved in the Veteran's favor.  

Finally, the Board notes, and the Veteran is advised to consider, that several of the symptoms attributed to the diagnosis of fibromyalgia appear to already be considered within the existing disability ratings for other service-connected disabilities.  In light of 38 C.F.R. § 4.14 (2016), which prohibits rating symptoms and manifestations under more than one disability rating or diagnosis at a time, the rating assigned for fibromyalgia will likely be affected.


ORDER

Entitlement to service connection for fibromyalgia is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Specifically, a remand is necessary to obtain an opinion as to the etiology of the Veteran's hypertension, including whether his hypertension is secondary to one of his service-connected disabilities. 

The Veteran has a current diagnosis of hypertension.  06/04/2007 VBMS, MTR-Government, p. 8.  Although the Veteran's service treatment records do not contain a diagnosis of hypertension, there are multiple instances of elevated blood pressure readings.  04/07/2015 VBMS, STR-Medical, pp. 26, 50, 53, 80; see also 38 C.F.R. § 4.71a, Diagnostic Code 7101, n. 1 (defining hypertension).  The multiple occurrences of elevated blood pressure during service indicate that there may be a nexus between his current hypertension and service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (stating that "[t]his is a low threshold").  Accordingly, the Board finds that a VA examiner should review the Veteran's claims file and provide an opinion as to whether his hypertension manifested during, or as a result of, active service.  See id.  

If certain chronic diseases become manifest to a degree of 10 percent or more within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  One of the listed diseases is cardiovascular-renal disease, to include hypertension.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Thus, the VA examiner should opine as to whether the Veteran's hypertension became manifest to a compensable degree within one year of discharge.

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310 (2016).  Accordingly, the VA examiner should provide an opinion as to whether it is as likely as not (50 percent or greater probability) that that the Veteran's hypertension is caused or aggravated (i.e., permanently worsened beyond the normal progression of that disease) by any of his service-connected disabilities.  In forming this opinion, the examiner should consider all of the Veteran's symptoms attributable to fibromyalgia, including, but not limited to, fatigue, sleep disturbance, irritable bowel symptoms, depression, and anxiety.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records.

2.  After completing directive #1, request an opinion from an appropriate VA examiner as to the etiology of the Veteran's hypertension.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following: 

a.  Is it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension had its onset during, or is otherwise etiologically related to, his active service?  

b.  Is it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension became manifest to a degree of 10 percent or more within one year of October 8, 1992?  

c.  Is it as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused or aggravated (i.e., permanently worsened beyond the normal progression of that disease) by one of his service-connected disabilities?  In forming this opinion, the examiner should consider all of the Veteran's symptoms attributable to fibromyalgia, including, but not limited to, fatigue, sleep disturbance, irritable bowel symptoms, depression, and anxiety.  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  

If an opinion cannot be given without resorting to speculation, the examiner should state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).

3.  After completion of all the foregoing development, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


